Citation Nr: 1435331	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-16 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1943 to December 1945.

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 Order, the Court endorsed a joint motion for partial remand (JMR) concerning a July 2013 Board decision that referred a claim for entitlement to TDIU, and remanded the matter for compliance with the instructions in the joint motion.  

A claim of TDIU is inferred in increased rating claims where the Veteran claims his disabilities affect his employability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Throughout the course of the appeal, the Veteran has alleged that his service-connected disabilities render him unemployable.  Accordingly, the issue of entitlement to TDIU has been raised.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his service-connected disabilities render him unemployable.  The Veteran is currently has a 30 percent disability rating for shell fragment wound (SFW), right shoulder, Muscle Group IV; a 10 percent disability rating prior to January 20, 2013, and 30 percent thereafter for SFW, right shoulder, Muscle Group I; and, a 10 percent disability rating for residuals of SFW, right shoulder scars, prior to May 23, 2006 and 20 percent beginning July 26, 2011.  The Veteran was also assigned a 90 percent disability rating for posttraumatic stress disorder (PTSD) effective October 2011.  The Veteran has a combined disability rating of 40 percent from March 28, 1961 to July 26, 2011, of 50 percent from July 26, 2011 to October 30, 2011, and of 90 percent from October 31, 2011.  

The Board notes that since it has been determined that a claim for a TDIU is part of the previous increased rating claims, the Veteran has not been sent a notification letter addressing TDIU in compliance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  On remand, he should be sent an appropriate notification letter as to how to establish entitlement to a TDIU.  

Currently, the evidence is unclear whether the Veteran would be unemployable solely due to his service-connected disabilities.  Therefore, on remand the Veteran must be afforded an examination to determine whether his service-connected disabilities affect his employability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ, with any necessary authorization from the Veteran, should obtain all of his pertinent VA and private treatment records not already associated with the claims file.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and his representative and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

2.  The AOJ should furnish to the Veteran a VA form 21-8940.

3.  The AOJ should send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claim for a TDIU.  The letter should specifically explain how to establish entitlement to a TDIU.  

4.  If the Veteran responds, the AOJ should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the AOJ should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  The AOJ should schedule the Veteran for a VA general medical examination.  The claims file, access to virtual records, and a copy of this remand are to be made available for the examiner to review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.

6.  After completing all indicated development, the AOJ should readjudicate the claim of entitlement to TDIU in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


